DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-20 were filed December 9, 2020. Claims 1-20 are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cates et al., (AJVR. Vol. 76, NO.3. March 2015; pages 272-279) in view of Carroll (US Patent 5,196,193 published March 1993) and Frantz et al., (US Patent 5,536,496).
The claims are drawn to a  method of immunizing a mammal against envenomation by a rattlesnake comprising: administering an effective amount of a polyvalent toxoid vaccine to the mammal, wherein the polyvalent toxoid vaccine comprises a combination of denatured venoms from populations of Western Rattlesnakes selected from the Southern Sierra Nevada Mountains, CA; the Transverse Mountains, CA; and, the San Jacinto Mountains, CA.
It is noted that the polyvalent toxoid vaccine which is a combination of venoms from populations of Western Rattlesnakes selected from the Southern Sierra Nevada Mountains, CA; the Transverse Mountains, CA; and, the San Jacinto Mountains, CA. The individual venom and combination of venoms are not “markedly different” in structure than naturally occurring venoms from snake populations of Western Rattlesnakes selected from the Southern Sierra Nevada Mountains, CA; the Transverse Mountains, CA; and, the San Jacinto Mountains, CA which is protective against envenomation from Western rattlesnakes and Mojave, Speckled, Western Diamondback, and Red Diamondback rattlesnakes.

First, on the basis of a previous manufacturer-designed study, mice in the present study were injected with a vaccine dose of 0.2 mL, which could be from 50- to 1,500-fold as high (by volume) as manufacturer-recommended doses for dogs and horses. Potentially, this could have resulted in a more robust antibody response and more enhanced protective benefit than typically would be afforded to companion animals [Discussion].  Finally, investigators should use the described method of envenomation of mice, including that it is a well-accepted technique for venom analysis and antivenin evaluation, adheres to the concept of replacement in research (i.e, use of mice instead of dogs or horses), and has been used in experiments conducted by the manufacturer to obtain USDA licensing for the CAT vaccine [Discussion].                                                                                                              Cates et al., teach comparison of the protective effect of a commercially available western diamondback rattlesnake toxoid vaccine for dogs against envenomation from western diamondback rattlesnake (Crotalus atrox), northern Pacific rattlesnake Crotalus oreganus oreganus), and southern Pacific rattlesnake (Crotalus oreganus helleri) venom.  Cates et al., teach Californian western rattlesnakes Crotalus oreganus were used in the study.  The Society for the Study of Amphibians and Reptiles classification of the western rattlesnake (Crotalus oreganus) was used for the present study. Venom of the Southern Pacific Rattlesnake, Crotalus oreganus helleri was obtained from western rattlesnakes throughout the range of these rattlesnakes which inhabit heavily populated and transverse regions of central and coastal areas within the United States. Samples of SP rattlesnake venom were collected at Rasnow Peak, Hidden Valley, Santa Rosa Valley, Carlisle Canyon, Lake Sherwood, and Oak Park (Ventura County); Acton, Castaic, Leona Valley, Topanga Canyon, Malibu Canyon, and Griffith Park (Los Angeles County); Oak Hills, Phelan, Devil's Canyon, and Big Bear (San Bernardino County); Idyllwild-Pine Cove and Gamer Valley (Riverside County); and De Luz (San Diego County). Venom samples were processed in accordance with a standardized protocol. The final lyophilized venom product contained equal parts (vol/ vol) from each sample location [page 273, col. 2].  
Cates et al., teach a combination of venoms from populations of Western Rattlesnakes selected from the Southern Sierra Nevada Mountains, CA which is encompassed within the regions for the Southern Pacific rattlesnake. It is noted that the Transverse Mountains, CA includes Santa Barbara, Ventura, LA, San Bernadino and Riverside counties. The San Jacinto Mountains, CA., includes Garner Valley, Riverside County and San Bernardino. Cates teach the injections of the venom cocktail. . Treatment mice received an injection (0.2 mL, SC) of vaccine at day 0 and again at 4 weeks. Four weeks after administration of the second injection of vaccine or adjuvant, 
Carroll teach a venom is defined as comprising a plurality of toxins. Both toxin and venom have been used as antigen for treatment [treatment]. Carroll et al., teach immobilizing whole venom by providing two or more whole venoms [summary]. Every geographic area has its own unique collection of venomous species. The greater the immunochemical similarity of the venoms produced by these species, the greater the likelihood that antivenoms raised against one species will react with and neutralize other species [Venoms used to immunize]. Because of the practicality of treatment within one geographic area, the present invention contemplates raising antivenoms with a mixture of venoms (a "cocktail") as an immunogen. Using cocktails, the antivenoms of the present invention have reactivity with more than one venom [Venoms used to immunize]. Where more than one whole venom is used as an immunogen (and assuming the venoms are immunogenic), the resultant is "polyvalent" [Venoms used to immunize].  
Crotalus atrox venom (Sigma) was modified by formaldehyde, glutaraldehyde or heat treatment. With respect to inactivation, it is not necessary that complete inhibition be achieved. It is simply desirable as a means of minimizing the impact of immunization in the immunized animal. For formaldehyde treatment, a 10 mg/ml dilution of whole C. Atrox venom was made in various concentrations of formaldehyde (0.25-8.0% w/v) and left for 1 hour at room temperature. Because it was observed that 8.0% formaldehyde gave complete inhibition of venom protease activity, these conditions were used to prepare the formaldehyde-treated immunogen. For glutaraldehyde treatment, a 10 mg/ml dilution of whole C. Atrox venom was made in glutaraldehyde and left for 1 hour at room temperature. Because it was observed that 1% glutaraldehyde totally inactivated venom protease activity, this concentration was used to prepare the formaldehyde-treated immunogen. For heat treatment, a 10 mg/ml dilution of whole C. Atrox was heated to 95° C. in a water bath for five minutes and then plunged into ice. This treatment abolished all protease activity and was, therefore, the treatment used to prepare heat-treated immunogen [Example 1]. 
Frantz teach toxoid vaccine, further comprising adjuvants, stabilizers, buffers, salts, preservatives and one or more pharmaceutically acceptable carriers (col 5, 1-9). "Vaccines of the invention may be prepared as pharmaceutical compositions containing C. atrox venom at a concentration of 2 μg/ml.
 Therefore, it would have been obvious to one of ordinary skill in the art to have used prepared the polyvalent composition of Cates et al., to immunize a mammal, such as a dog and incorporate the pharmaceutical formulation components of Frantz, because Frantz  teach toxoid vaccines, make a more effective and suitable for use in a mammal patient. Furthermore, it would have been obvious to use venom taken from these populations as taught by Cates to generate a polyvalent toxoid vaccine by the method of Carroll et al., and Frantz motivated by a desire to immunize domestic animals against the most likely Western Rattlesnake species they would encounter.
It is noted, that while the references recite a final concentration of 1 microgram of toxoid per ml of. Regarding the specific concentration recited in the instant claims 5 and 13, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take  . 

Claim Rejections - 35 USC § 103
4.	Claims 1-6, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cates et al., (AJVR. Vol. 76, NO.3. March 2015; pages 272-279) in view of Grasset et al., (British J. of Experimental Pathol. Oct. 1933, Issue 14, Vol. , pp 308-317). 
Cates et al.,  has been discussed above as teaching a method of immunizing a mammal against envenomation by a rattlesnake comprising: administering an effective amount of a polyvalent toxoid vaccine to the mammal, wherein the polyvalent toxoid vaccine comprises a combination of denatured venoms from populations of Western Rattlesnakes selected from the Southern Sierra Nevada Mountains, CA; the Transverse Mountains, CA; and, the San Jacinto Mountains, CA. However, Cates et al., does not teach the instantly claimed denaturing techniques.
Grasset et al., teach detoxification of snake venoms and the application of the resulting antigens to rapid methods of antivenomous vaccination and serum production. Grasset discloses a method of immunizing a mammal against envenomation by multiple 

It is noted, that while the references recite a final concentration of 1 microgram of toxoid per ml of. Regarding the specific concentration recited in the instant claims 5 and 13, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take  an immunization method comprising administering polyvalent snake venom where there is no change in the respective function of the venom or well-known pharmaceutical components, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Pertinent Art

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Taylor J, Moody L, Pollock H, et al. Crotalus atrox toxoid elicits a venom neutralizing antibody response in vaccinated dogs (abstr), in Proceedings. Western Vet Conf 2005. Rattlesnake vaccine for dogs, serial No. 13-082, US veterinary license No. 407, Red Rocks Biologics, Woodland, Calif.  McGee et al., (Vet. Medicine: Research and Reports. 31 Oct. 2014, Vol. 2014:5, Pages 153-158) teach effects of the canine rattlesnake vaccine in moderate to severe cases of canine crotalid envenomation. See Southern Pacific Rattlesnake - Crotalus oreganus helleri showing the regional range in California of C. o.helleri.  http://www.californiaherps.com/snakes/pages/c.o.helleri.html


    PNG
    media_image1.png
    375
    322
    media_image1.png
    Greyscale
Range in California: Blue
Conclusion
6.	No claims allowed.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645